 

UN|TED STATES DlSTRlCT COURT F|LED
EASTERN DlSTRlCT OF CALlFORN|A
Apri| 25, 2019

CLERK, US DSITRICT COURT

EASTERN DlSTRI T OF
CAL|

u l

 

 

 

UN|TED STATES OF A|V|ER|CA, NO. 2219-mj-00064 KJN
Plaintlff,

v. ` DETENT|ON ORDER

(Violation of Pretrial Release,
JASON PETERSON, Probation or Supervised Re|ease)

Defendant.

 

 

g After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :
there is probable cause to believe the person has committed a federal, state or local crime while on
release and defendant has not rebutted the presumption that his release will endanger another or
the community or

l:] there is clear and convincing evidence that the defendant has violated another condition of release
and

\:l based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that will assure that the defendant will not flee or pose a danger to the safety
of another person or the community or

§ the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
32.1(a)(D), 46(c), 18 U.S.C. § 3148.

After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
supervised release) the court finds there is probable cause to believe defendant has violated a condition of
probation or supervised release and the defendant has not met his burden of establishing by clear and

convincing evidence that he will not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

lT lS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his counsel. Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in which

the defendant is confined shall deliver the defendant to a United States l\/larshal for purpose of an appearance
in connection with a court proceeding.

DATE-. ¢},m( L>`/1 Lsri M___/

l\/lagistrate dge Kendal| J. Newman

 

 

